By Whitman, J.,
specially concurring :
As I read tbe record in tbis case, tbe cost of extracting, transporting, and reducing tbe ores, of appellants exceeded sixty per cent, of tbe gross yield; so they claimed a further deduction, or, in tbe words of tbe statute, “additional exemption,” of fifteen dollars per ton, because tbe working was by dry process. Tbis claim was disallowed by tbe district judge, as I understand tbe decision, upon tbe ground that no allowance could legally be made beyond sixty per cent, of tbe gross yield; bolding the percentage specified in tbe statute to be in tbis case, as in every other, tbe maximum of deductions. Tbis view I believe to be correct; and so concur in tbe judgment.